DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 11/08/2021, have been entered.
	Applicant’s amendments have caused withdrawal of the rejections under 35 U.S.C. 112(d) of claims 16 and 17 as being of improper dependent form.
Claim 16 has been amended.	
Claim 41 has been added.
	Claim 17 has been cancelled.
	Claims 1-2, 5-7, 13, 16, 18, 24, 26-28, 30, 32, 33, 36, and 38-41 are pending in the application.

Response to Arguments
Applicant's arguments filed 11/08/2021 with respect to the rejections over Kamatani et al. (US 2010/0219407) have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Kamatani does not disclose a trifluorpropyl substituent, examiner disagrees. Kamatami clearly teaches a substituted alkyl group (paragraph 0025), and the substituent may be a halogen atom (paragraph 0034).
With respect to Applicant’s argument of unexpected results, it is noted that applicant appears to have only provided data from one trial of each compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
For at least these reasons, the rejections are respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 27 are dependent upon cancelled parent claim 17. Claims 26 and 27 cannot be examined because it is unclear what the metes and bounds of the claims are. There is no remaining parent claim that establishes the existence of an ancillary ligand.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 13, 16, 18, 24, 26-28, 30, 32, 36, 38-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Liu et al. (CN 105111243 A, using the attached translation for references).
With respect to claim 1, Kamatani discloses an organic metal complex with a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a trifluoropropyl group (paragraph 0025, lines 1-2, and paragraph 0034).
This combination forms the ligand pictured below.

    PNG
    media_image2.png
    306
    369
    media_image2.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a trifluoropropyl substituent.
Liu discloses phenylpyridine iridium complexes with a fluorine-containing alkyl group with less than 12 carbon atoms (abstract).
Liu teaches that using perfluorinated or partially fluorinated alkyl groups on the emissive ligands has solubilizing and self-lubricating effects which can, not only increase the solubility of the entire heteroleptic iridium complex, it is beneficial to solution purification or solution coating and can significantly reduce the sublimation temperature of the same size heteroleptic iridium complex without affecting the light-emitting performance, and provide a more favorable processing window for the preparation of OLED devices (page 16, lines 7-13).
It would have been obvious to a person having ordinary skill in the art to select a trifluoropropyl substituent in the complex of Kamatani in light of the teachings of Liu, in 
With respect to claim 2, Kamatani in view of Liu teach the compound of claim 1 and Kamatani teaches iridium complexes (paragraph 0050).
With respect to claim 5, Kamatani in view of Liu teach the compound of claim 1, and ring A is a dimethyl substituted benzene, as discussed above.

    PNG
    media_image3.png
    99
    118
    media_image3.png
    Greyscale

 With respect to claim 6, Kamatani in view of Liu teach the compound of claim 1, and each Y is carbon.
With respect to claim 13, Kamatani in view of Liu teach the compound of claim 1, and ring A is a 6-membered carbocyclic ring and at least one of the R1 is para to M.
With respect to claim 16, Kamatani in view of Liu teach the compound of claim 1, and the ligand LA is selected as the embodiment below.

    PNG
    media_image4.png
    258
    193
    media_image4.png
    Greyscale

The embodiment above reads on the instant claim when each Y is a carbon atom, R5 is an alkyl (methyl) group, R6 is hydrogen, R9 is a trifluoropropyl group, and R10 is a hydrogen atom.
With respect to claim 18, Kamatani in view of Liu teach the compound of claim 1, and Kamatani teaches the compound may have the formula MLm-L’n where L is the benzoisoquinoline ligand, L’ is the ancillary ligand, M is platinum or iridium, m is an integer of 1 to 3, and n is an integer of 0 to 2, provided that m+n=3 (abstract).
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use the ligand of Kamatani in view of Liu in a homoleptic or heteroleptic organometallic complex and arrive at the compound of the instant claim since either structure would have yielded the predictable result of light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 24, Kamatani in view of Liu teach the compound of claim 18. Kamatani also teaches that ancillary ligand may have the structure below (paragraph 0050, and formula 10).

    PNG
    media_image5.png
    212
    310
    media_image5.png
    Greyscale

In this formula, R65-R72 are hydrogen atoms (paragraph 0052, lines 1-2), and form a phenylpyridine ligand. This reads on the instant embodiment below when each X is a carbon atom, and there are no R substitutions.

    PNG
    media_image6.png
    288
    157
    media_image6.png
    Greyscale
 
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the ancillary ligand of the instant claim since the combination of elements would have yielded the predictable result of an ancillary ligand compatible with a compound of the claimed invention, commensurate in scope with the claimed invention. 
With respect to claim 26, Kamatani in view of Liu teach the compound of claim 17. Kamatani also teaches the ancillary ligand may have the structure below (paragraph 0050 and formula 12).

    PNG
    media_image7.png
    122
    312
    media_image7.png
    Greyscale

In this formula, R77 and R79 are methyl groups, and R78 is a hydrogen atom (paragraph 0065) and form instant ancillary ligand LC1.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the ancillary ligand of the instant claim since the combination of elements would have yielded the predictable result of an ancillary ligand compatible with a compound of the claimed invention, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 27, Kamatani in view of Liu teach the compound of claim 17. Kamatani also teaches that ancillary ligand may have the structure below (paragraph 0050, and formula 10).

    PNG
    media_image5.png
    212
    310
    media_image5.png
    Greyscale

In this formula, R65-R72 are hydrogen atoms (paragraph 0052, lines 1-2), and form a phenylpyridine ligand. This reads on instant ligand LB1.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the ancillary ligand of the instant claim since the combination of elements would have yielded the predictable result of an ancillary ligand compatible with a compound of the claimed invention, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 28, Kamatani discloses an organic light emitting device which comprises an anode, a cathode, and an organic layer comprising the inventive organic metal complex (paragraph 0114), which comprises a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a trifluoropropyl group (paragraph 0025, lines 1-2, and paragraph 0034).
This combination forms the ligand pictured below.

    PNG
    media_image2.png
    306
    369
    media_image2.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a trifluoropropyl substituent.
Liu discloses phenylpyridine iridium complexes with a fluorine-containing alkyl group with less than 12 carbon atoms (abstract).
Liu teaches that using perfluorinated or partially fluorinated alkyl groups on the emissive ligands has solubilizing and self-lubricating effects which can, not only increase the solubility of the entire heteroleptic iridium complex, it is beneficial to solution purification or solution coating and can significantly reduce the sublimation temperature of the same size heteroleptic iridium complex without affecting the light-emitting performance, and provide a more favorable processing window for the preparation of OLED devices (page 16, lines 7-13).
It would have been obvious to a person having ordinary skill in the art to select a trifluoropropyl substituent in the complex of Kamatani in light of the teachings of Liu, in 
With respect to claim 30, Kamatani in view of Liu teach the OLED of claim 28, and Kamatani teaches the organic layer is an emissive layer (paragraph 0122) and the compound is a dopant (paragraph 00132).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Kamatani in view of Liu in an emissive layer of an OLED as Kamatani teaches this is an application for compounds of the instant claims.
With respect to claim 32, Kamatani in view of Liu teach the OLED of claim 28, and the organic layer further comprises a host with a carbazole group, which is given on page 33 and pictured below.

    PNG
    media_image8.png
    148
    285
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art to use a carbazole containing host material in the OLED of Kamatani in view of Liu as Kamatani teaches this is a host material known in the art for use with compounds of the instant claims.
With respect to claim 36, Kamatani discloses an organic light emitting device, which may be a consumer product (“image display apparatuses, a light source of printer, lighting equipment, backlight of liquid crystal displays and the like”, paragraph 

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a trifluoropropyl group (paragraph 0025, lines 1-2, and paragraph 0034).
This combination forms the ligand pictured below.

    PNG
    media_image2.png
    306
    369
    media_image2.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a trifluoropropyl substituent.
Liu discloses phenylpyridine iridium complexes with a fluorine-containing alkyl group with less than 12 carbon atoms (abstract).
Liu teaches that using perfluorinated or partially fluorinated alkyl groups on the emissive ligands has solubilizing and self-lubricating effects which can, not only increase the solubility of the entire heteroleptic iridium complex, it is beneficial to solution purification or solution coating and can significantly reduce the sublimation temperature of the same size heteroleptic iridium complex without affecting the light-emitting performance, and provide a more favorable processing window for the preparation of OLED devices (page 16, lines 7-13).
It would have been obvious to a person having ordinary skill in the art to select a trifluoropropyl substituent in the complex of Kamatani in light of the teachings of Liu, in order to increase solubility and decrease sublimation temperature of the compound of Kamatani without affecting the light-emitting performance of the OLED device.
With respect to claim 38, Kamatani in view of Liu teach the compound of claim 1, and ring A is phenyl.
With respect to claim 39, Kamatani in view of Liu teach the compound of claim 1, and the compound has the claimed structure where Ring A is phenyl, as discussed above.
With respect to claim 41, Kamatami in view of Liu teach the compound of claim 1, and the compound is identical to embodiment LA1166.

Claims 1-2, 5-6, 13, 16, 18, 24, 28, 30, 32, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Kwong et al. (US 2003/0072964 A1).
With respect to claim 1, Kamatani discloses an organic metal complex with a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a fluorine atom (paragraphs 0025-0026).
This combination forms the ligand pictured below.

    PNG
    media_image9.png
    285
    269
    media_image9.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a fluorine substituent.
Kwong teaches phosphorescent organometallic complexes comprising phenylquinolinato ligands (abstract).
Kwong teaches that molecular orbital calculations can be used to determine what moieties of a ligand contribute to the HOMO and LUMO of a compound, and that 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute a fluorine atom and alkyl group onto the ligand of Kamatani in order to change the HOMO-LUMO gap of the compound and tune the emissive color, as taught by Kwong.
With respect to claim 2, Kamatani in view of Kwong teach the compound of claim 1 and Kamatani teaches iridium complexes (paragraph 0050).
With respect to claim 5, Kamatani in view of Kwong teach the compound of claim 1, and ring A is a dimethyl substituted benzene, as discussed above.

    PNG
    media_image3.png
    99
    118
    media_image3.png
    Greyscale

 With respect to claim 6, Kamatani in view of Kwong teach the compound of claim 1, and each Y is carbon.
With respect to claim 13, Kamatani in view of Kwong teach the compound of claim 1, and ring A is a 6-membered carbocyclic ring and at least one of the R1 is para to M.
With respect to claim 16, Kamatani in view of Kwong teach the compound of claim 1, and the ligand LA is selected as the embodiment below.

    PNG
    media_image4.png
    258
    193
    media_image4.png
    Greyscale

The embodiment above reads on the instant claim when each Y is a carbon atom, R5 is an alkyl (methyl) group, R6 is hydrogen, R9 is a halogen (fluorine) atom, and R10 is a hydrogen atom.
With respect to claim 18, Kamatani in view of Kwong teach the compound of claim 1, and Kamatani teaches the compound may have the formula MLm-L’n where L is the benzoisoquinoline ligand, L’ is the ancillary ligand, m is an integer of 1 to 3, and n is an integer of 0 to 2, provided that m+n=3.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use the ligand of Kamatani in view of Kwong in a homoleptic or heteroleptic organometallic complex and arrive at the compound of the instant claim since either structure would have yielded the predictable result of light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. 
With respect to claim 24, Kamatani in view of Kwong teach the compound of claim 18. Kamatani also teaches that ancillary ligand may have the structure below (paragraph 0050, and formula 10).

    PNG
    media_image5.png
    212
    310
    media_image5.png
    Greyscale

In this formula, R65-R72 are hydrogen atoms (paragraph 0052, lines 1-2), and form a phenylpyridine ligand. This reads on the instant embodiment below when each X is a carbon atom, and there are no R substitutions.

    PNG
    media_image6.png
    288
    157
    media_image6.png
    Greyscale
 
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the ancillary ligand of the instant claim since the combination of elements would have yielded the predictable result of an ancillary ligand compatible with a  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 28, Kamatani discloses an organic light emitting device which comprises an anode, a cathode, and an organic layer comprising the inventive organic metal complex (paragraph 0114), which comprises a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a fluorine atom (paragraphs 0025-0026).
This combination forms the ligand pictured below.

    PNG
    media_image9.png
    285
    269
    media_image9.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a fluorine substituent.
Kwong teaches phosphorescent organometallic complexes comprising phenylquinolinato ligands (abstract).
Kwong teaches that molecular orbital calculations can be used to determine what moieties of a ligand contribute to the HOMO and LUMO of a compound, and that 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute a fluorine atom and alkyl group onto the ligand of Kamatani in order to change the HOMO-LUMO gap of the compound and tune the emissive color, as taught by Kwong.
With respect to claim 30, Kamatani in view of Kwong teach the OLED of claim 28, and Kamatani teaches the organic layer is an emissive layer (paragraph 0122) and the compound is a dopant (paragraph 00132).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Kamatani in view of Kwong in the emissive layer of an OLED as Kamatani teaches this is an appropriate application of compounds of the instant claim.
With respect to claim 32, Kamatani in view of Kwong teach the OLED of claim 28, and the organic layer further comprises a host with a carbazole group, which is given on page 33 and pictured below.

    PNG
    media_image8.png
    148
    285
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art to use a carbazole containing host material in the OLED of Kamatani in view of Kwong as Kamatani teaches this is an appropriate host material for compounds of the instant claim.
With respect to claim 36, Kamatani discloses an organic light emitting device, which may be a consumer product (“image display apparatuses, a light source of printer, lighting equipment, backlight of liquid crystal displays and the like”, paragraph 0157) which comprises an anode, a cathode, and an organic layer comprising the inventive organic metal complex (paragraph 0114), which comprises a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a fluorine atom (paragraphs 0025-0026).
This combination forms the ligand pictured below.

    PNG
    media_image9.png
    285
    269
    media_image9.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a fluorine substituent.
Kwong teaches phosphorescent organometallic complexes comprising phenylquinolinato ligands (abstract).
Kwong teaches that molecular orbital calculations can be used to determine what moieties of a ligand contribute to the HOMO and LUMO of a compound, and that activating or deactivating groups can influence the HOMO-LUMO gap of a compound, allowing for the wavelength of emission to be changed (paragraph 0171, lines 11-14, and 20-26). Kwong also specifically gives the example of a halogen as deactivating and an alkyl group as activating (paragraph 0167, lines 1-9 and 13-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute a fluorine atom and alkyl group onto the ligand of Kamatani in order to change the HOMO-LUMO gap of the compound and tune the emissive color, as taught by Kwong.
With respect to claim 38, Kamatani in view of Kwong teach the compound of claim 1, and ring A is phenyl.
With respect to claim 39, Kamatani in view of Kwong teach the compound of claim 1, and the compound has the claimed structure where Ring A is phenyl, as discussed above.
With respect to claim 40, Kamatani in view of Kwong teach the compound of claim 39 and R2 is a fluorine atom.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Liu et al. (CN 105111243 A, using the attached translation for references) as applied to claims 1-2, 5-6, 13, 16-18, 24, 26-28, 30, 32, 36, and 38-39 above, and further in view of Boudreault et al. (US 2015/0236276 A1).
With respect to claim 7, Kamatani in view of Liu teach the compound of claim 1, but fails to teach that at least one of Y is nitrogen.
Boudreault teaches metal complexes useful in organic light emitting devices, particularly as red dopants (abstract). Boudreault teaches that ligands which comprise more than one nitrogen atom in chelating side of a bidentate ligand are capable of achieving desirable red emission, whereas ligands with only one nitrogen are only capable of emitting yellow to green light (paragraph 0226, lines 8-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to further modify the ligand of Kamatani to comprise another nitrogen atom in the chelating side of the ligand in order to achieve desirable red emission, rather than yellow or green emission.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Liu et al. (CN 105111243 A, using the attached translation for references) as applied to claims 1-2, 5-6, 13, 16-18, 24, 26-28, 30, 32, 36, and 38-39 above, and further in view of Wagenblast et al. (WO 2014/17518 A).
With respect to claim 33, Kamatani in view of Liu teach the OLED of claim 28, however, neither Kamatani nor Liu teach the specific host compounds of the instant claim.
Wagenblast teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 23 which is pictured below.

    PNG
    media_image10.png
    119
    225
    media_image10.png
    Greyscale

In this formula, T is a sulfur atom (page 23, line 8).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Wagenblast as Wagenblast teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (page 20, lines 15-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786